Title: Enclosure II, 16 April 1756
From: Washington, George
To: 



[c.16 April 1756]

Present Establishment of the Virginia Regiment with the pay of each Officer &c.—

               
                  
                  
                  Pay
                  per
                  Day
               
               
                  1
                  Colonel
                  £1.
                  10.
                  0
               
               
                  1
                  Lieutenant Colonel
                  
                  17.
                  6
               
               
                  1
                  Major
                  
                  15.
                  0
               
               
                  16
                  Captains
                  
                  10.
                  0
               
               
                  16
                  Lieutenants
                  
                  5.
                  0
               
               
                  16
                  Ensigns
                  
                  4.
                  0
               
               
                  48
                  Serjeants
                  
                  1.
                  4
               
               
                  48
                  Corporals
                  
                  1.
                  0
               
               
                  16
                  Drums
                  
                  
                  10
               
               
                  848
                  Private Men & Bat Men 53 to a Compa.
                  
                  
                  8d.
               
            
The Establishment of a Company is

               
                  1
                  Captain @ 10/⅌ Day amounts ⅌ Annum to
                  £182.
                  10.
                  0
               
               
                  1
                  Lieutenant—
                  5/
                  91.
                  5.
                  0
               
               
                  1
                  Ensign
                  4/
                  73.
                  0.
                  0
               
               
                  3
                  Serjeants each
                  1/4
                  73.
                  0.
                  0
               
               
                  3
                  Corporals each
                  1/
                  54.
                  15.
                  0
               
               
               
                  1
                  Drum
                  10d.
                  15.
                  4.
                  2
               
               
                  53
                  Private
                  8d.
                  644.
                  16.
                  8
               
               
                  
                  
                  
                  1,134.
                  10.
                  10
               
               
                  15
                  Companies more at the same is
                  17,018.
                  2.
                  6
               
               
                  Field Officers Pay amounts to
                  1,131.
                  10.
                  0
               
               
                  Staff Officers Pay amounts to
                  292.
                  0.
                  0
               
               
                  Whole Regiment’s Pay ⅌ Annum
                  £19,576.
                  3.
                  4
               
            
